 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2606 
 
AN ACT 
To authorize the Secretary of the Interior to allow the construction and operation of natural gas pipeline facilities in the Gateway National Recreation Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the New York City Natural Gas Supply Enhancement Act.
2.DefinitionsIn this Act:
(1)PermitteeThe term permittee means the Transcontinental Gas Pipeline Company, LLC, (Transco), its successors or assigns.
(2)SecretaryThe term Secretary means the Secretary of the Interior.
3.Authorization for permit
(a)In generalThe Secretary may issue permits for rights-of-way or other necessary authorizations to allow the permittee to construct, operate, and maintain a natural gas pipeline and related facilities within the Gateway National Recreation Area in New York, as described in Federal Regulatory Commission Docket No. PF09–8.
(b)Terms and conditionsA permit issued under this section shall be—
(1)consistent with the laws and regulations generally applicable to utility rights-of-way within units of the National Park System; and
(2)subject to such terms and conditions as the Secretary deems appropriate.
(c)FeesThe Secretary shall charge a fee for any permit issued under this section. The fee shall be based on fair market value and shall also provide for recovery of costs incurred by the National Park Service associated with the processing, issuance, and monitoring of the permit. The Secretary shall retain any fees associated with the recovery of costs.
(d)TermAny permit issued under this section shall be for a term of 10 years. The permit may be renewed at the discretion of the Secretary in accordance with this section.
4.Lease of historic buildings at floyd bennett field
(a)In generalThe Secretary may enter into a non-competitive lease with the permittee to allow the occupancy and use of buildings and associated property at Floyd Bennett Field within the Gateway National Recreation Area to house meter and regulating equipment and other equipment necessary to the operation of the natural gas pipeline described in section 3(a).
(b)Terms and conditionsA lease entered into under this section shall—
(1)be in accordance with section 3(k) of the National Park System General Authorities Act (16 U.S.C. 1a–2(k)), except that the proceeds from rental payments may be used for infrastructure needs, resource protection and restoration, and visitor services at Gateway National Recreation Area; and
(2)provide for the restoration and maintenance of the buildings and associated property in accordance with section 106 of the National Historic Preservation Act (16 U.S.C. 470f) and applicable regulations and programmatic agreements.
5.EnforcementThe Secretary may impose citations or fines, or suspend or revoke any authority under a permit or lease issued in accordance with this Act for failure to comply with, or a violation of any term or condition of such permit or lease. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
